DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Applicant’s amendment is sufficient to overcome the objection of the specification. This objection has been withdrawn. Applicant’s amendments and arguments are sufficient to overcome the 35 U.S.C. 112(f) rejections of the claims. These rejections are respectfully withdrawn. Applicant’s arguments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-20. These rejections are respectfully withdrawn.  Applicant’s filing of a Terminal Disclaimer on 12/14/2021 has been recorded and approved. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 12/14/2021, Pages 2-5).  Additionally, the claimed invention is rooted in improvements to computer technology, thus aligning with the Federal Circuit decision in Enfish, and hence, is not drawn to an abstract idea under Step 2A of the Alice/Mayo framework: 
For example, the claimed invention requires computing devices including a game control unit including a processor programmed to execute an algorithm of a gaming system. The processor is part of an electronic gaming machine, e.g. a slot machine. The processes embodied by the claims set forth an improvement to how Enfish holding compels a finding of eligible subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715